DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.
Applicant asserts claims 1-7 read on Species A. However, claim 6 requires the sixth connecting piece to be a revolute joint, a feature only found in Species C, and claim 7 requires a constraint branch chain, a feature only found in Species D. Therefore, claims 6 and 7 are withdrawn from consideration.

Status of Claims
	This Office Action is in response to the application filed on 12/01/2021. Claims 1-14 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US 20130118287 A1) in view of Rushworth (US 20140263883 A1).
Regarding claim 1, Holgate discloses a redundant parallel mechanism (see Fig. 2, 200), the redundant parallel mechanism comprising: a fixed platform (2), a moving platform (1), a plurality of moving branch chains (33), and one or more redundant branch chains (33), wherein two ends of each of the moving branch chains are respectively connected to the fixed platform and the moving platform (see Fig. 2); and two ends of each of the one or more redundant branch chains are respectively connected to the fixed platform and the moving platform (see Fig. 2), and an actuating part is arranged on each of the one or more redundant branch chains (see paragraph [0004], which discloses motor driven screws, i.e., linear actuators; and see paragraph [0028], wherein “ The actuating linking members are such that one or more of the joints or the degrees of freedom of the member are controlled by an active component, such as a motor.”). Holgate fails to disclose a brake is arranged on each of the moving branch chains. However, Rushworth teaches a brake (see Fig. 2, 34) is arranged on each of the moving branch chains (see Fig. 1a, 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Holgate with a brake, as taught by Rushworth, to provide the actuator arrangement a first operating mode in which the actuator arrangement is configured to apply a load to move the leg 1, or to hold the leg in position thereby preventing free movement of the leg 1, and a second operating mode in which the actuator arrangement 34 is configured to allow free movement of the leg 1. As a result of the combination, the following limitations would necessarily result: a redundant parallel mechanism (Holgate, Fig. 2) with less actuation (Rushworth, can deny movement or allow free movement) and multi-degree-of-freedom outputs (Holgate, Fig. 1).
Regarding claim 2, Holgate discloses each of the one or more redundant branch chains (33) comprises a first connecting piece (upper 4), a first upper connecting rod (below upper 4), a second connecting piece (actuator internal to 33), a first lower connecting rod (above lower 4), and a third connecting piece connected (lower 4) in sequence from top to bottom; an upper end of the first upper connecting rod is connected to the moving platform through the first connecting piece; and a lower end of the first lower connecting rod is connected to the fixed platform through the third connecting piece (see Fig. 1).  
Regarding claim 3, Holgate discloses each of the moving branch chains (33) comprises a fourth connecting piece (upper 4), a second upper connecting rod (below upper 4), a fifth connecting piece (actuator internal to 33), a second lower connecting rod (above lower 4), and a sixth connecting piece (lower 4) connected in sequence from top to bottom; an upper end of the second upper connecting rod is connected to the moving platform through the fourth connecting piece; and a lower end of the second lower connecting rod is connected to the fixed platform through the sixth connecting piece (see Fig. 1).  
Regarding claim 4, Holgate discloses both the first connecting piece (upper 4) and the third connecting piece (lower 4) are spherical joints (see Fig. 1); the second connecting piece (actuator internal to 33) is a prismatic joint (see Fig. 1); the actuating part (see paragraph [0004], which discloses motor driven screws, i.e., linear actuators) is mounted on the second connecting piece (see Fig. 1); and the actuating part is a linear actuating unit (see paragraph [0004], which discloses motor driven screws, i.e., linear actuators).  
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: both the fourth connecting piece (Holgate, upper 4) and the sixth connecting piece (Holgate, lower 4) are spherical joints (Holgate, Fig. 1); the fifth connecting piece (Holgate, actuator internal to 33) is a prismatic joint (Holgate, Fig. 1); the brake (Rushworth, 34) is mounted on the fifth connecting piece (Holgate, actuator internal to 33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658